Examiner’s Comment
The examiner notes that Claims 8-10 are not eligible for rejoinder because they do not include all the limitations of the allowable elected invention. Since Applicant had elected without traverse, Claims 8-10 have been canceled in the Examiner’s Amendment outlined below. 
	The examiner notes that the limitation of “ a shape and size of the scanned temporary shape-matching surface and coupling region are edited to more precisely match with the inner side of the oral cavity and the placed fixtures” in amended Claim 1 (pg. 2, lines 19-20; pg. 3, line 1) is found to be supported by the applicant’s disclosure in Specification (filed 07/21/2020), wherein the applicant discloses that the “corrected scan image…is corrected in a state in which the aligning shape matching part matches the shape of and is aligned with the oral cavity” (pg. 6, lines 6-10). Additionally, throughout the specification (filed 07/21/2020), the applicant utilizes variations of the term “precise,” such as the following: 

“The temporary digital dental prostheses…may be easily cut and corrected so that the precision in occlusion/shape-matching with the inner side of the actual oral cavity and placed fixtures is maximized (pg. 20, lines 3-5)
“Temporary digital dental prostheses 14 and 114 are precisely corrected…” (pg. 31, lines 23-24)
“Coupling groove….may be set to have a shape that precisely matches the shape of the actual abutment placed in the target dental arch-side gum part” (pg. 38, lines 11-13)
Furthermore, the examiner concludes that acceptable language of the amended Claim 1 is supported by applicant’s disclosure. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 8-10 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
An exemplary reference characteristic of the closest prior known art, Prestipino (U.S. 2014/0272797 A1).  Prestipino discloses a dental prosthesis manufacturing method which includes a step in the fabrication of a temporary digital dental prosthesis (taught as a “duplicate temporary hybrid prosthesis,” page 1, paragraph [0009]), which includes a temporary tooth part (represented as teeth), shape-matching surface (represented as gums), and coupling regions (taught as holes made to align with the dental implants, i.e. fixtures, in a patient’s mouth) (page 3, paragraph [032]). Prestipino also teaches a three-dimensional work image (represented as a three-dimensional drawing, page 5, paragraph [0067]) of the temporary digital dental prosthesis (i.e. duplicate temporary hybrid) using a suitable computer scanner (by 3Shape) known in the art for capturing intraoral surface and occlusal information. Additionally, Prestipino teaches an aligning shape-matching part (taught as soft tissue material in horseshoe shape, page 5 paragraph [0056]) is incised to be separated (the examiner notes that Prestipino teaches that the soft tissue material, which mimics the gums, is eventually removed and any excess impression material is trimmed away (page 6, paragraph [0056]). Also, Prestipino teaches the temporary digital dental prosthesis (i.e. duplicate temporary hybrid) installed (the examiner notes that although Prestipino does not explicitly state the “target dental arch,” Prestipino discloses that the temporary prosthesis is installed to make sure that it fits properly in the patient’s mouth (page 5, paragraph [0047])). Prestipino also teaches a step wherein a final digital dental prosthesis is designed and manufactured (page 5, paragraph [0048]).
However, this reference and the prior art do not disclose the following limitations recited in Claim 1:
a first step in which a three-dimensional work image is acquired, the three-dimensional work image including…a target dental arch in which fixtures are placed 
a second step in which…. a temporary shape-matching surface, a shape of which matches a shape of the target dental arch, is formed and a coupling region is disposed to be aligned corresponding to arrangement positions of the fixtures and including an aligning shape-matching part integrally connected to an edge of the temporary tooth part and formed to have a shape that matches the surface information on the inner side of the oral cavity that is included in the three-dimensional work image 
a third step in which…a corrected scan image of the temporary digital prosthesis is acquired in which a shape and size of the scanned temporary shape-matching surface and the coupling region are edited to more precisely match with the inner side of the oral cavity and placed fixtures 
The prior art does not disclose or render obvious this claimed aspect of the invention. Therefore, as each of the independent claims sets forth limitations as described, which are not taught or rendered obvious by the prior art, the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        




/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772